Case 8:20-cv-01529-JLS-JDE Document 48 Filed 07/27/21 Page 1 of 19 Page ID #:961



 1                          UNITED STATES DISTRICT COURT
 2
                          CENTRAL DISTRICT OF CALIFORNIA
 3

 4
                                                 Case No. 8:20-cv-01529-JLS (JDEx)
 5

 6   In re Prime Healthcare ERISA
     Litigation
 7                                               STIPULATED PROTECTIVE
 8                                               ORDER
 9

10   I.    PURPOSES AND LIMITATIONS
11         A.     Discovery in this action is likely to involve production of confidential,
12   proprietary, or private information for which special protection from public disclosure
13   and from use for any purpose other than prosecuting this litigation may be warranted.
14   Accordingly, the parties hereby stipulate to and petition the Court to enter the following
15   Stipulated Protective Order. The parties acknowledge that this Order does not confer
16   blanket protections on all disclosures or responses to discovery and that the protection
17   it affords from public disclosure and use extends only to the limited information or items
18   that are entitled to confidential treatment under the applicable legal principles. The
19   parties further acknowledge, as set forth in Section XVI(C), below, that this Stipulated
20   Protective Order does not entitle them to file confidential information under seal; Civil
21   Local Rule 79-5 sets forth the procedures that must be followed and the standards that
22   will be applied when a party seeks permission from the Court to file material under seal.
23   II.   GOOD CAUSE STATEMENT
24         A.     Discovery in this action is likely to involve documents and information
25   containing trade secrets, research, development, commercial, financial, technical and/or
26   proprietary information for which special protection from public disclosure and from
27   use for any purpose other than prosecution of this action is warranted. Such confidential
28   and proprietary materials and information consist of, among other things, confidential
                                                              STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01529-JLS-JDE Document 48 Filed 07/27/21 Page 2 of 19 Page ID #:962



 1   business or financial information, information regarding confidential business practices,
 2   or other confidential research, including but not limited to confidential information
 3   regarding investment scoring methodology, investment strategies, benchmarking of
 4   investment options, development, or commercial information (including information
 5   implicating privacy rights of third parties), information otherwise generally unavailable
 6   to the public, or which may be privileged or otherwise protected from disclosure under
 7   state or federal statutes, court rules, case decisions, or common law. Accordingly, to
 8   expedite the flow of information, to facilitate the prompt resolution of disputes over
 9   confidentiality of discovery materials, to adequately protect information the parties are
10   entitled to keep confidential, to ensure that the parties are permitted reasonably
11   necessary uses of such material in preparation for and in the conduct of trial, to address
12   their handling at the end of the litigation, and to serve the ends of justice, a protective
13   order for such information is justified in this matter. It is the intent of the parties that
14   information will not be designated as confidential for tactical reasons and that nothing
15   be so designated without a good faith belief that it has been maintained in a confidential,
16   non-public manner, and there is good cause why it should not be part of the public
17   record of this case.
18   III.   DEFINITIONS
19          A.    Action: In re Prime Healthcare ERISA Litigation, Case No. 8:20-cv-
20   01529-JLS.
21          B.    Challenging Party: A Party or Non-Party that challenges the designation
22   of information or items under this Order.
23          C.    “CONFIDENTIAL” Information or Items: Information (regardless of how
24   it is generated, stored or maintained) or tangible things that qualify for protection under
25   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
26   Statement.
27          D.    “ATTORNEYS’ EYES ONLY” Information or Items: Information
28   (regardless of how it is generated, stored, or maintained) or tangible things that the
                                                 2             STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01529-JLS-JDE Document 48 Filed 07/27/21 Page 3 of 19 Page ID #:963



 1   disclosing party reasonably and in good faith believes is so highly sensitive that its
 2   disclosure to a competitor could result in significant competitive or commercial
 3   disadvantage to the designating party. Attorneys’ Eyes Only Information also includes
 4   information pertaining to any individual that would reasonably be deemed sensitive and
 5   private by such individual.
 6         E.     Counsel: Outside Counsel of Record (as well as their support staff).
 7         F.     Designating Party: A Party or Non-Party that designates information or
 8   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”
 9   or “ATTORNEY EYES ONLY.”
10         G.     Disclosure or Discovery Material: All items or information, regardless of
11   the medium or manner in which it is generated, stored, or maintained (including, among
12   other things, testimony, transcripts, and tangible things), that are produced or generated
13   in disclosures or responses to discovery in this matter.
14         H.     Expert: A person with specialized knowledge or experience in a matter
15   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
16   expert witness or as a consultant in this Action.
17         I.     House Counsel: Attorneys who are employees of a party to this Action.
18   House Counsel does not include Outside Counsel of Record or any other outside
19   counsel.
20         J.     Non-Party: Any natural person, partnership, corporation, association, or
21   other legal entity not named as a Party to this action.
22         K.     Outside Counsel of Record: Attorneys who are not employees of a party
23   to this Action but are retained to represent or advise a party to this Action and have
24   appeared in this Action on behalf of that party or are affiliated with a law firm which
25   has appeared on behalf of that party, and includes support staff.
26         L.     Party: Any party to this Action, including all of its officers, directors,
27   employees, consultants, retained experts, and Outside Counsel of Record (and their
28   support staffs).
                                                3               STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01529-JLS-JDE Document 48 Filed 07/27/21 Page 4 of 19 Page ID #:964



 1         M.     Producing Party:    A Party or Non-Party that produces Disclosure or
 2   Discovery Material in this Action.
 3         N.     Professional Vendors: Persons or entities that provide litigation support
 4   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 5   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 6   their employees and subcontractors.
 7         O.     Protected Data: refers to any information that a Party or Non-Party
 8   reasonably believes to be subject to federal, state, or foreign Data Protection Laws or
 9   other privacy obligations.    Protected Data constitutes highly sensitive materials
10   requiring special protection. Examples of such Data Protection Laws include, without
11   limitation, The Gramm-Leach-Biley Act, 15 U.S.C. § 6801 et seq. (financial
12   information); The Health Insurance Portability and Accountability Act (“HIPAA”) and
13   the regulations thereunder, 45 CFR Part 160 and Subparts A and E of Part 164 (medical
14   information); Regulation (EU) 2016/679 Of the European Parliament and of the Council
15   of 27 April 2016 on the Protection of Natural Persons with Regard to the Processing of
16   Personal Data and on the Free Movement of Such Data, also known as the General Data
17   Protection Regulation (“GDPR”).
18         N.     Protected Material:      Any Disclosure or Discovery Material that is
19   designated as “CONFIDENTIAL” or “ATTORNEY EYES ONLY.”
20         O.     Receiving Party: A Party that receives Disclosure or Discovery Material
21   from a Producing Party.
22   IV.   SCOPE
23         A.     The protections conferred by this Stipulation and Order cover not only
24   Protected Material and Protected Data (as defined above), but also (1) any information
25   copied or extracted from Protected Material or Protected Data; (2) all copies, excerpts,
26   summaries, or compilations of Protected Material or Protected Data; and (3) any
27   testimony, conversations, or presentations by Parties or their Counsel that might reveal
28   Protected Material or Protected Data.
                                               4             STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01529-JLS-JDE Document 48 Filed 07/27/21 Page 5 of 19 Page ID #:965



 1         B.     Any use of Protected Material or Protected Data at trial shall be governed
 2   by the orders of the trial judge. This Order does not govern the use of Protected Material
 3   or Protected Data at trial.
 4   V.    DURATION
 5         A.     Even after final disposition of this litigation, the confidentiality obligations
 6   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
 7   in writing or a court order otherwise directs. Final disposition shall be deemed to be
 8   the later of (1) dismissal of all claims and defenses in this Action, with or without
 9   prejudice; and (2) final judgment herein after the completion and exhaustion of all
10   appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
11   for filing any motions or applications for extension of time pursuant to applicable law.
12   VI.   DESIGNATING PROTECTED MATERIAL
13         A.     Exercise of Restraint and Care in Designating Material for Protection
14                1.     Each Party or Non-Party that designates information or items for
15                protection under this Order must take care to limit any such designation to
16                specific material that qualifies under the appropriate standards.          The
17                Designating Party must designate for protection only those parts of
18                material, documents, items, or oral or written communications that qualify
19                so that other portions of the material, documents, items, or
20                communications for which protection is not warranted are not swept
21                unjustifiably within the ambit of this Order.
22                2.     Mass, indiscriminate, or routinized designations are prohibited.
23                Designations that are shown to be clearly unjustified or that have been
24                made for an improper purpose (e.g., to unnecessarily encumber the case
25                development process or to impose unnecessary expenses and burdens on
26                other parties) may expose the Designating Party to sanctions.
27                3.     If it comes to a Designating Party’s attention that information or
28                items that it designated for protection do not qualify for protection, that
                                                 5              STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01529-JLS-JDE Document 48 Filed 07/27/21 Page 6 of 19 Page ID #:966



 1              Designating Party must promptly notify all other Parties that it is
 2              withdrawing the inapplicable designation.
 3        B.    Manner and Timing of Designations
 4              1.    Except as otherwise provided in this Order (see, e.g., Section VI
 5              B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or
 6              Discovery Material that qualifies for protection under this Order must be
 7              clearly so designated before the material is disclosed or produced.
 8              2.    Designation in conformity with this Order requires the following:
 9                    a.     For information in documentary form (e.g., paper or
10                    electronic documents, but excluding transcripts of depositions or
11                    other pretrial or trial proceedings), that the Producing Party affix at
12                    a    minimum,    the    legend    “CONFIDENTIAL”          (hereinafter
13                    “CONFIDENTIAL legend”), or “ATTORNEYS’ EYES ONLY”
14                    (hereinafter “ATTORNEYS’ EYES ONLY legend”) to each page
15                    that contains protected material. If only a portion or portions of the
16                    material on a page qualifies for protection, the Producing Party also
17                    must clearly identify the protected portion(s) (e.g., by making
18                    appropriate markings in the margins).
19                    b.     A Party or Non-Party that makes original documents
20                    available for inspection need not designate them for protection until
21                    after the inspecting Party has indicated which documents it would
22                    like copied and produced. During the inspection and before the
23                    designation, all of the material made available for inspection shall
24                    be deemed “CONFIDENTIAL.” After the inspecting Party has
25                    identified the documents it wants copied and produced, the
26                    Producing Party must determine which documents, or portions
27                    thereof, qualify for protection under this Order.       Then, before
28                    producing the specified documents, the Producing Party must affix
                                             6              STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01529-JLS-JDE Document 48 Filed 07/27/21 Page 7 of 19 Page ID #:967



 1                    the “CONFIDENTIAL legend” or “ATTORNEYS’ EYES ONLY
 2                    legend” to each page that contains Protected Material. If only a
 3                    portion or portions of the material on a page qualifies for protection,
 4                    the Producing Party also must clearly identify the protected
 5                    portion(s) (e.g., by making appropriate markings in the margins).
 6                    c.     For information produced in form other than document and
 7                    for any other tangible items, that the Producing Party affix in a
 8                    prominent place on the exterior of the container or containers in
 9                    which the information is stored the legend “CONFIDENTIAL” or
10                    “ATTORNEYS’ EYES ONLY.” If only a portion or portions of the
11                    information warrants protection, the Producing Party, to the extent
12                    practicable, shall identify the protected portion(s).
13        C.    Inadvertent Failure to Designate
14              1.    If timely corrected, an inadvertent failure to designate qualified
15              information or items does not, standing alone, waive the Designating
16              Party’s right to secure protection under this Order for such material. Upon
17              timely correction of a designation, the Receiving Party must make
18              reasonable efforts to assure that the material is treated in accordance with
19              the provisions of this Order.
20   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
21        A.    Timing of Challenges
22              1.    Any party or Non-Party may challenge a designation of
23              confidentiality at any time that is consistent with the Court’s Scheduling
24              Order.
25        B.    Meet and Confer
26              1.    The Challenging Party shall initiate the dispute resolution process
27              under Local Rule 37-1 et seq.
28

                                                7           STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01529-JLS-JDE Document 48 Filed 07/27/21 Page 8 of 19 Page ID #:968



 1         C.     The burden of persuasion in any such challenge proceeding shall be on the
 2   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 3   to harass or impose unnecessary expenses and burdens on other parties) may expose the
 4   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
 5   the confidentiality designation, all parties shall continue to afford the material in
 6   question the level of protection to which it is entitled under the Producing Party’s
 7   designation until the Court rules on the challenge.
 8   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
 9         A.     Basic Principles
10                1.    A Receiving Party may use Protected Material or Protected Data that
11                is disclosed or produced by another Party or by a Non-Party in connection
12                with this Action only for prosecuting, defending, or attempting to settle
13                this Action. Such Protected Material or Protected Data may be disclosed
14                only to the categories of persons and under the conditions described in this
15                Order. When the Action has been terminated, a Receiving Party must
16                comply with the provisions of Section XVII below.
17                2.    Protected Material and Protected Data must be stored and
18                maintained by a Receiving Party at a location and in a secure manner that
19                ensures that access is limited to the persons authorized under this Order.
20         B.     Disclosure of “CONFIDENTIAL” Information or Items
21                1.    Unless otherwise ordered by the Court or permitted in writing by the
22                Designating Party, a Receiving Party may disclose any information or item
23                designated “CONFIDENTIAL” only to:
24                      a.     The Receiving Party’s Outside Counsel of Record in this
25                      Action, as well as employees of said Outside Counsel of Record to
26                      whom it is reasonably necessary to disclose the information for this
27                      Action;
28

                                               8             STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01529-JLS-JDE Document 48 Filed 07/27/21 Page 9 of 19 Page ID #:969



 1                    b.    The officers, directors, and employees (including House
 2                    Counsel) of the Receiving Party to whom disclosure is reasonably
 3                    necessary for this Action;
 4                    c.    Experts (as defined in this Order) of the Receiving Party to
 5                    whom disclosure is reasonably necessary for this Action and who
 6                    have signed the “Acknowledgment and Agreement to Be Bound”
 7                    (Exhibit A);
 8                    d.    The Court and its personnel;
 9                    e.    Court reporters and their staff;
10                    f.    Professional jury or trial consultants, mock jurors, and
11                    Professional Vendors to whom disclosure is reasonably necessary
12                    for this Action and who have signed the “Acknowledgment and
13                    Agreement to be Bound” attached as Exhibit A hereto;
14                    g.    The author or recipient of a document containing the
15                    information or a custodian or other person who otherwise possessed
16                    or knew the information;
17                    h.    During their depositions, witnesses, and attorneys for
18                    witnesses, in the Action to whom disclosure is reasonably necessary
19                    provided: (i) the deposing party requests that the witness sign the
20                    “Acknowledgment and Agreement to Be Bound;” and (ii) they will
21                    not be permitted to keep any confidential information unless they
22                    sign the “Acknowledgment and Agreement to Be Bound,” unless
23                    otherwise agreed by the Designating Party or ordered by the Court.
24                    Pages of transcribed deposition testimony or exhibits to depositions
25                    that reveal Protected Material may be separately bound by the court
26                    reporter and may not be disclosed to anyone except as permitted
27                    under this Stipulated Protective Order; and
28

                                            9              STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01529-JLS-JDE Document 48 Filed 07/27/21 Page 10 of 19 Page ID #:970



 1                      i.       Any mediator or settlement officer, and their supporting
 2                      personnel, mutually agreed upon by any of the parties engaged in
 3                      settlement discussions.
 4         C.     Disclosure of “ATTORNEYS’ EYES ONLY” Information or Items
 5                1.    Unless otherwise ordered by the Court or permitted in writing by the
 6                Designating Party, a Receiving Party may disclose any information or item
 7                designated “ATTORNEYS’ EYES ONLY” only to:
 8                      a.       Counsel for the Parties in this litigation and their respective
 9                      staff;
10                      b.       Actual or potential independent experts or consultants (and
11                      their administrative or clerical staff) engaged in connection with this
12                      litigation (which shall not include the current employees, officers,
13                      members, or agents or parties or affiliates of parties) who, prior to
14                      any disclosure of confidential information to such person, have
15                      signed a document agreeing to be bound by the terms of this
16                      Protective Order (such signed document to be maintained by the
17                      attorney retaining such person) and have been designated in writing
18                      by notice to all counsel;
19                      c.       This Court and its personnel; and
20                      d.       Any other tribunal or dispute resolution officer duly
21                      appointed or assigned in connection with this litigation.
22   IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED PRODUCED
23         IN OTHER LITIGATION
24         A.     If a Party is served with a subpoena or a court order issued in other
25   litigation that compels disclosure of any information or items designated in this Action
26   as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” that Party must:
27                1.    Promptly notify in writing the Designating Party. Such notification
28                shall include a copy of the subpoena or court order;
                                                10             STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01529-JLS-JDE Document 48 Filed 07/27/21 Page 11 of 19 Page ID #:971



 1                  2.    Promptly notify in writing the party who caused the subpoena or
 2                  order to issue in the other litigation that some or all of the material covered
 3                  by the subpoena or order is subject to this Protective Order.            Such
 4                  notification shall include a copy of this Stipulated Protective Order; and
 5                  3.    Cooperate with respect to all reasonable procedures sought to be
 6                  pursued by the Designating Party whose Protected Material and/or
 7                  Protected Data may be affected.
 8         B.       If the Designating Party timely seeks a protective order, the Party served
 9   with the subpoena or court order shall not produce any information designated in this
10   action as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” before a
11   determination by the Court from which the subpoena or order issued, unless the Party
12   has obtained the Designating Party’s permission. The Designating Party shall bear the
13   burden and expense of seeking protection in that court of its confidential material and
14   nothing in these provisions should be construed as authorizing or encouraging a
15   Receiving Party in this Action to disobey a lawful directive from another court.
16   X.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
17         PRODUCED IN THIS LITIGATION
18         A.       The terms of this Order are applicable to information produced by a Non-
19   Party in this Action and designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES
20   ONLY.” Such information produced by Non-Parties in connection with this litigation
21   is protected by the remedies and relief provided by this Order. Nothing in these
22   provisions should be construed as prohibiting a Non-Party from seeking additional
23   protections.
24         B.       In the event that a Party is required, by a valid discovery request, to
25   produce a Non-Party’s Protected Material and/or Protected Data in its possession, and
26   the Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
27   such information, then the Party shall:
28

                                                  11             STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01529-JLS-JDE Document 48 Filed 07/27/21 Page 12 of 19 Page ID #:972



 1                1.     Promptly notify in writing the Requesting Party and the Non-Party
 2                that some or all of the information requested is subject to a confidentiality
 3                agreement with a Non-Party;
 4                2.     Promptly provide the Non-Party with a copy of the Stipulated
 5                Protective Order in this Action, the relevant discovery request(s), and a
 6                reasonably specific description of the information requested; and
 7                3.     Make the information requested available for inspection by the Non-
 8                Party, if requested.
 9         C.     If the Non-Party fails to seek a protective order from this court within 14
10   days of receiving the notice and accompanying information, the Receiving Party may
11   produce the Non-Party’s information responsive to the discovery request. If the Non-
12   Party timely seeks a protective order, the Receiving Party shall not produce any
13   information in its possession or control that is subject to the confidentiality agreement
14   with the Non-Party before a determination by the court. Absent a court order to the
15   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
16   court of its Protected Material and/or Protected Data.
17   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
18         A.     If a Receiving Party learns that, by inadvertence or otherwise, it has
19   disclosed Protected Material or Protected Data to any person or in any circumstance not
20   authorized under this Stipulated Protective Order, the Receiving Party must
21   immediately (1) notify in writing the Designating Party of the unauthorized disclosures,
22   (2) use its best efforts to retrieve all unauthorized copies of the Protected Material and/or
23   Protected Data, (3) inform the person or persons to whom unauthorized disclosures were
24   made of all the terms of this Order, and (4) request such person or persons to execute
25   the “Acknowledgment and Agreement to be Bound” that is attached hereto as Exhibit
26   A.
27

28

                                                 12             STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01529-JLS-JDE Document 48 Filed 07/27/21 Page 13 of 19 Page ID #:973



 1   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2         PROTECTED MATERIAL
 3         A.     When a Producing Party gives notice to Receiving Parties that certain
 4   inadvertently produced material is subject to a claim of privilege or other protection,
 5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 7   may be established in an e-discovery order that provides for production without prior
 8   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 9   parties reach an agreement on the effect of disclosure of a communication or
10   information covered by the attorney-client privilege or work product protection, the
11   parties may incorporate their agreement in the Stipulated Protective Order submitted to
12   the Court.
13   XIII. DEPOSITIONS
14         A.     All deposition testimony shall be treated as containing Protected Material
15   and subject to this Order until thirty (30) days following receipt of the certified
16   transcript by counsel for the Parties and, in the event of a third-party witness, counsel
17   for the third party, except as necessary for the preparation of any errata form or signature
18   by the deponent. In the event that any Party wishes testimony or information disclosed
19   at a deposition to be treated as Protected Material thereafter, that Party shall designate
20   such testimony or information as Protected Material by either notifying the other Party
21   in writing, within thirty (30) calendar days following receipt of the certified transcript,
22   or designating during the deposition the transcript or portions thereof as Protected
23   Material, and specifying whether the information is to be treated as “CONFIDENTIAL”
24   or “ATTORNEYS’ EYES ONLY.” Documents and things already designated as
25   Protected Material and/or Protected Data which are used as Exhibits shall remain as
26   such. If during a Court proceeding Protected Material and/or Protected Data is likely
27   to be revealed, any Party may request that the proceeding be held in camera, consistent
28   with the Local Rules. Any Party may designate the deposition testimony of any third-
                                                13             STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01529-JLS-JDE Document 48 Filed 07/27/21 Page 14 of 19 Page ID #:974



 1   party as Protected Material and/or Protected Data and the provisions of this Section may
 2   be invoked.
 3         B.      In the event that a Party seeks to question a witness at a deposition about
 4   Protected Material and/or Protected Data that the witness is not otherwise authorized to
 5   access under this Order (e.g., material designated as “ATTORNEYS’ EYES ONLY”
 6   that the witness is not authorized to access), the Party who wishes to disclose the
 7   Protected Material and/or Protected Data must first seek permission to do so from the
 8   Designating Party. Such permission shall not be unreasonably denied. However, if
 9   permission is denied, the Party seeking to disclose the Protected Material and/or
10   Protected Data may present an application to the Court for leave to disclose such
11   information to the witness at issue. In making such an application, the burden shall be
12   on the requesting Party to demonstrate good cause for making the disclosure.
13         C.      If counsel believes that any question or questions that will be put to a
14   witness at deposition in this Action will disclose information designated as Protected
15   Material and/or Protected Data, or if information designated as Protected Material or
16   Protected Data will be used as an Exhibit at deposition, counsel shall advise opposing
17   counsel of same in the course of the deposition, and the deposition (or protected portions
18   thereof), shall be conducted in the presence of persons entitled under the terms of this
19   Order to access the Protected Material and/or Protected Data at issue.
20   XIV. NO WAIVER OF RIGHT TO APPROPRIATELY WITHHOLD OR
21         REDACT
22         A.      Notwithstanding the provisions of this Order, Parties may redact from any
23   document, whether designated Protected Material and/or Protected Data or not, any
24   information containing privileged material, or any other data protected from disclosure
25   by State, Federal or foreign regulations.
26         B.      The Parties agree that production of Protected Data information may
27   require additional safeguards pursuant to Federal, State or foreign statutes, regulations
28

                                                 14           STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01529-JLS-JDE Document 48 Filed 07/27/21 Page 15 of 19 Page ID #:975



 1   or privacy obligations, and will meet and confer to implement these safeguards if and
 2   when needed.
 3   XV. INFORMATION SECURITY PROVISIONS
 4         A.     Any person in possession of another Party’s Protected Material and
 5   Protected Data shall maintain a written information security program that includes
 6   reasonable administrative, technical, and physical safeguards designed to protect the
 7   security and confidentiality of such Protected Material and Protected Data, protect
 8   against any reasonably anticipated threats or hazards to the security of such Protected
 9   Material and Protected Data, and protect against unauthorized access to or use of such
10   Protected Material and Protected Data. To the extent a person or Party does not have
11   an information security program, they may comply with this provision by having the
12   Protected Material and Protected Data managed by and/or stored with eDiscovery
13   vendors or claims administrators that maintain such an information security program.
14         B.     If the Receiving Party discovers a breach of security, including any actual
15   or suspected unauthorized access, relating to another Party’s Protected Material or
16   Protected Data, the Receiving Party shall:
17                      (a) promptly provide written notice to the Designating Party of such
18   breach;
19                      (b) investigate and take reasonable efforts to remediate the effects
20   of the breach, and provide Designating Party with assurances reasonably satisfactory to
21   Designating Party that such breach shall not recur; and
22                      (c) provide sufficient information about the breach that the
23   Designating Party can reasonably ascertain the size and scope of the breach.
24         C.     If required by any judicial or governmental request, requirement or order
25   to disclose Protected Material or Protected Data, the Receiving Party shall take all
26   reasonable steps to give the Designating Party sufficient prior notice in order to contest
27   such request, requirement or order through legal means. The Receiving Party agrees to
28   cooperate with the Designating Party or law enforcement in investigating any such
                                               15              STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01529-JLS-JDE Document 48 Filed 07/27/21 Page 16 of 19 Page ID #:976



 1   security incident. In any event, the Receiving Party shall promptly take all necessary
 2   and appropriate corrective action to terminate the unauthorized access.
 3   XVI. MISCELLANEOUS
 4         A.     Right to Further Relief
 5                1.    Nothing in this Order abridges the right of any person to seek its
 6         modification by the Court in the future.
 7         B.     Right to Assert Other Objections
 8                1.    By stipulating to the entry of this Protective Order, no Party waives
 9                any right it otherwise would have to object to disclosing or producing any
10                information or item on any ground not addressed in this Stipulated
11                Protective Order. Similarly, no Party waives any right to object on any
12                ground to use in evidence of any of the material covered by this Protective
13                Order.
14         C.     Filing Protected Material or Protected Data
15                1.    A Party that seeks to file under seal any Protected Material or
16                Protected Data must comply with Civil Local Rule 79-5.             Protected
17                Material and Protected Data may only be filed under seal pursuant to a
18                court order authorizing the sealing of the specific Protected Material and/or
19                Protected Data at issue. If a Party's request to file Protected Material
20                and/or Protected Data under seal is denied by the Court, then the Receiving
21                Party may file the information in the public record unless otherwise
22                instructed by the Court.
23   XVII. FINAL DISPOSITION
24         A.     After the final disposition of this Action, as defined in Section V, within
25   sixty (60) days of a written request by the Designating Party, each Receiving Party must
26   return all Protected Material and Protected Data to the Producing Party or destroy such
27   material. As used in this subdivision, “all Protected Material” and “all Protected Data”
28   includes all copies, abstracts, compilations, summaries, and any other format
                                               16             STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01529-JLS-JDE Document 48 Filed 07/27/21 Page 17 of 19 Page ID #:977



 1   reproducing or capturing any of the Protected Material and Protected Data. Whether
 2   the Protected Material and Protected Data is returned or destroyed, the Receiving Party
 3   must submit a written certification to the Producing Party (and, if not the same person
 4   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
 5   category, where appropriate) all the Protected Material and/or Protected Data that was
 6   returned or destroyed and (2) affirms that the Receiving Party has not retained any
 7   copies, abstracts, compilations, summaries or any other format reproducing or capturing
 8   any of the Protected Material or Protected Data. Notwithstanding this provision,
 9   Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,
10   deposition, and hearing transcripts, legal memoranda, correspondence, deposition and
11   trial exhibits, expert reports, attorney work product, and consultant and expert work
12   product, even if such materials contain Protected Material and/or Protected Data. Any
13   such archival copies that contain or constitute Protected Material and/or Protected Data
14   remain subject to this Protective Order as set forth in Section V.
15         B.     Any violation of this Order may be punished by any and all appropriate
16   measures including, without limitation, contempt proceedings and/or monetary
17   sanctions.
18   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
19
      s/ Kolin C. Tang                              s/ Darren E. Nadel
20    Kolin C. Tang (SBN 279834)                    Darren E. Nadel (SBN 154417)
21    James E. Miller                               Bradley J. Crowell (admitted pro hac
      James C. Shah                                 vice)
22                                                  LITTLER MENDELSON, P.C.
      SHEPHERD FINKELMAN MILLER &
23    SHAH, LLP                                     1900 16th Street, Suite 800
      1401 Dove Street, Suite 510                   Denver, CO 80202
24
      Newport Beach, CA 92660                       Telephone: (303) 629-6200
25    Telephone: (323) 510-4060                     Facsimile: (303) 629-0200
      Facsimile: (866) 300-7367                     Email: dnadel@littler.com
26
      Email: ktang@sfmslaw.com                             bcrowell@littler.com
27            jemiller@millershah.com
              jcshah@millershah.com
28

                                               17              STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01529-JLS-JDE Document 48 Filed 07/27/21 Page 18 of 19 Page ID #:978



 1                                               Wesley E. Stockard
                                                 (admitted pro hac vice)
 2    Attorney for Plaintiffs                    LITTLER MENDELSON, P.C.
                                                 wstockard@littler.com
 3                                               3424 Peachtree Road, NE, Suite 1200
                                                 Atlanta, GA 30326
 4    s/ Mark K. Gyandoh                         Telephone: 404.443.3502
      Mark K. Gyandoh                            Facsimile: 404.393.5353
 5    Donald R. Reavey                           Pamela S.C. Reynolds
 6    CAPOZZI ADLER, P.C.                        (admitted pro hac vice)
      312 Old Lancaster Road                     LITTLER MENDELSON, P.C.
 7                                               preynolds@littler.com
      Merion Station, PA 19066                   375 Woodcliff Drive, Suite 2D
 8    Telephone: (610) 890-0200                  Fairport, NY 14450
      Facsimile: (717) 233-4103                  Telephone: 585.203.3415
 9                                               Facsimile: 585.486.1706
      Email: markg@capozziadler.com
10           donr@capozziadler.com               Sara Zimmerman
                                                 Bar No. 300549
11                                               LITTLER MENDELSON, P.C.
      s/ Daniel L. Germain                       szimmerman@littler.com
12    Daniel L. Germain (SBN                     18565 Jamboree Road, Suite 800
                                                 Irvine, CA 92612
13    ROSMAN AND GERMAIN LLP                     Telephone: 949.705.3076
      16311 Ventura Boulevard, Suite 1200        Facsimile: 949.724.1201
14
      Encino, CA 91436
15    Telephone: 818.788.0877                    Attorneys for Defendants
      Facsimile: 818.788.0885
16
      Email: germain@lalawyer.com
17                                               PRIME HEALTHCARE SERVICES,
                                                 INC., THE PRIME HEALTHCARE
18                                               SERVICES, INC. 401(K) PLAN
19                                               COMMITTEE, and THE
                                                 ADMINISTRATIVE COMMITTEE
20                                               OF THE PRIME HEALTCARE
21                                               SERVICES, INC.
22

23   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

24

25

26   Dated: July 27, 2021
                                        HONORABLE JOHN D. EARLY
27                                      United States Magistrate Judge
28

                                            18              STIPULATED PROTECTIVE ORDER
Case 8:20-cv-01529-JLS-JDE Document 48 Filed 07/27/21 Page 19 of 19 Page ID #:979



 1                                              EXHIBIT A
 2                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4

 5             I,                                 [print or type full name], of
 6                       [print or type full address], declare under penalty of perjury that I have
 7   read in its entirety and understand the Stipulated Protective Order that was issued by
 8   the United States District Court for the Central District of California on [DATE] in the
 9   case of                                      [insert formal name of the case and the number
10   and initials assigned to it by the Court]. I agree to comply with and to be bound by all
11   the terms of this Stipulated Protective Order and I understand and acknowledge that
12   failure to so comply could expose me to sanctions and punishment in the nature of
13   contempt. I solemnly promise that I will not disclose in any manner any information or
14   item that is subject to this Stipulated Protective Order to any person or entity except in
15   strict compliance with the provisions of this Order.
16            I further agree to submit to the jurisdiction of the United States District Court for
17   the Central District of California for the purpose of enforcing the terms of this Stipulated
18   Protective Order, even if such enforcement proceedings occur after termination of this
19   action. I hereby appoint                                  [print or type full name] of
20                                    [print or type full address and telephone number] as my
21   California agent for service of process in connection with this action or any proceedings
22   related to enforcement of this Stipulated Protective Order.
23   Date:
24   City and State where sworn and signed:
25   Printed Name:
26   Signature:
     4853-1058-0979.1 / 057592-1233
27

28

                                                    19             STIPULATED PROTECTIVE ORDER
